DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 4,913,939).
Regarding claims 1-3, 5 and 8:  Montgomery et al. (US ‘939) discloses composites [abstract], wherein Example 1 [Ex. 1; 6:11-67] contains a liquid and a powder.  The liquid contains 93 wt% ethyl methacrylate, 6 wt% ethylene glycol dimethacrylate and 1 wt% dimethyl-p-toluidine [Ex. 1; 6:11-67].  The powder contains 98.1 wt% poly(ethyl-co-methyl methacrylate) and 1.9 wt% benzoyl peroxide [Ex. 1; 6:11-67].
Montgomery et al. (US ‘939) does not disclose 98 wt% of poly(ethyl-co-methyl methacrylate).  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  Therefore, at the time of invention a person of ordinary skill in the art would have found it obvious to have included 98 wt% of poly(ethyl-co-methyl methacrylate) as 98 wt% is close enough to 98.1 wt%.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Claims 1-4 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2009/0025638).
Regarding claims 1-3 and 7-9:  Inoue (US ‘638) discloses dental composites [abstract; 0001-0002, 0022], wherein Example 1 [Ex. 1; 0301-0305] contains a liquid and a powder.  The liquid contains 10 parts by weight {pbw} ethylene glycol dimethacrylate, 3 pbw diethanol-p-toluidine and 90 pbw methyl methacrylate [Ex. 1; 0304-0305].  The powder contains 100 pbw of spherical particles (average grain size of 70 µm) of a copolymer of methyl methacrylate and ethyl methacrylate (at a weight ratio of 1:1) and 1 pbw benzoyl peroxide [Ex. 1; 0302-0305].  
Inoue (US ‘638) does not disclose 98 wt% of the copolymer of methyl methacrylate and ethyl methacrylate.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  Therefore, at the time of invention a person of ordinary skill in the art would have found it obvious to have included 98 wt% of the copolymer of methyl methacrylate and ethyl methacrylate as 98 wt% is close enough to 99 wt%.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].
Regarding claim 4:  Inoue (US ‘638) discloses the basic claimed composite [as set forth above with respect to claim 1]; wherein Inoue (US ‘638) discloses 2.9 wt% of diethanol-p-toluidine [Ex. 1; 0304-0305].
Inoue (US ‘638) does not disclose 3 wt% of diethanol-p-toluidine.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  Therefore, at the time of invention a person of ordinary skill in the p-toluidine as 3 wt% is close enough to 2.9 wt%.
Regarding claims 10 and 12:  Inoue (US ‘638) discloses the powder can contain polymethyl methacrylate [0117].
Inoue (US ‘638) does not specifically disclose the powder of Ex. 1 containing polymethyl methacrylate.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to have included polymethyl methacrylate based on the invention of Inoue (US ‘638), and would have been motivated to do so since Inoue (US ‘638) suggests that the powder can contain polymethyl methacrylate [0117].  Additionally, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
Regarding claim 11:  Inoue (US ‘638) discloses the powder can contain polymethyl methacrylate [0117].
Inoue (US ‘638) does not specifically disclose 0.1 to 20 wt% of polymethyl methacrylate.  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claim 13:  Inoue (US ‘638) discloses the basic claimed composite [as set forth above with respect to claim 10]; wherein Inoue (US ‘638) discloses the powder (polymethyl methacrylate [0117]) has an average grain size of 0.001 µm to 0.5 mm [0120].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 2009/0025638).
Regarding claim 14:  Inoue (US ‘638) discloses dental composites [abstract; 0001-0002, 0022], wherein Example 1 [Ex. 1; 0301-0305] contains a liquid and a powder.  The liquid contains 10 parts by weight {pbw} ethylene glycol dimethacrylate, 3 pbw diethanol-p-toluidine and 90 pbw methyl methacrylate [Ex. 1; 0304-0305].  The powder contains 100 pbw of spherical particles (average grain size of 70 µm) of a copolymer of methyl methacrylate and ethyl methacrylate (at a weight ratio of 1:1) and 1 pbw benzoyl peroxide [Ex. 1; 0302-0305].  Inoue (US ‘638) discloses the powder contains at least 50 wt% of the copolymer of methyl methacrylate and ethyl methacrylate [0117].
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [See MPEP 2144.05].
Additionally, while the powder of Ex. 1 does not contain 50-95wt% of the copolymer of methyl methacrylate and ethyl methacrylate [0117], one having skill in the art would have found it obvious to have prepared a powder containing 50-95wt% of the copolymer of methyl methacrylate and ethyl methacrylate [0117], as Inoue (US ‘638) discloses the powder contains at least 50 wt% of the copolymer of methyl methacrylate and ethyl methacrylate [0117].  See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) [MPEP 2144.05].
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim [see MPEP 2111.02].

Response to Arguments
Applicant's arguments filed 2/26/21 have been fully considered but they are not persuasive. The rejection of claims based upon Montgomery et al. (US 4,913,939) and Inoue (US 2009/0025638) are maintained.
Montgomery et al. (US ‘939) was relied on for disclosing composites [abstract], wherein Example 1 [Ex. 1; 6:11-67] contains a liquid and a powder.  The liquid contains 93 wt% ethyl methacrylate, 6 wt% ethylene glycol dimethacrylate and 1 wt% dimethyl-p-toluidine [Ex. 1; et al. (US ‘939) does not disclose 98 wt% of poly(ethyl-co-methyl methacrylate), a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  Therefore, at the time of invention a person of ordinary skill in the art would have found it obvious to have included 98 wt% of poly(ethyl-co-methyl methacrylate) as 98 wt% is close enough to 98.1 wt%.  Applicant has not shown that a composition containing 98 wt% of poly(ethyl-co-methyl methacrylate) does not have the same properties as a composition containing 98.1 wt% of poly(ethyl-co-methyl methacrylate).
Inoue (US ‘638) was relied on for disclosing dental composites [abstract; 0001-0002, 0022], wherein Example 1 [Ex. 1; 0301-0305] contains a liquid and a powder.  The liquid contains 10 parts by weight {pbw} ethylene glycol dimethacrylate, 3 pbw diethanol-p-toluidine and 90 pbw methyl methacrylate [Ex. 1; 0304-0305].  The powder contains 100 pbw of spherical particles (average grain size of 70 µm) of a copolymer of methyl methacrylate and ethyl methacrylate (at a weight ratio of 1:1) and 1 pbw benzoyl peroxide [Ex. 1; 0302-0305].  Inoue (US ‘638) discloses the powder contains at least 30 wt% of the copolymer of methyl methacrylate and ethyl methacrylate [0117].  While Inoue (US ‘638) does not disclose 98 wt% of the copolymer of methyl methacrylate and ethyl methacrylate, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  .
In response to applicant's argument that shrinkage of the resin is suppressed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the criticality of the claimed range {more than 5 mass% - no more than 98 mass%} for the (meth)acrylate polymer; applicants can rebut a prima facie case of obvious-ness based on overlapping ranges by showing the crit-icality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other vari-able within the claims. . . . In such a situation, the applicant must show that the particular range is criti-cal, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unex-pected results [see MPEP 2144.05].
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) [see MPEP 716.02(d)].
In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991) [see MPEP 716.01(c)].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767